

115 SRES 658 ATS: Designating the week of September 30 through October 6, 2018, as “National Community Policing Week”.
U.S. Senate
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 658IN THE SENATE OF THE UNITED STATESSeptember 27, 2018Mrs. Shaheen (for herself, Mr. Cornyn, and Ms. Hassan) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of September 30 through October 6, 2018, as National Community Policing Week.
	
 Whereas police officers are indispensable members of the community who put their lives on the line to protect others;
 Whereas promoting strong relationships founded in trust and mutual respect between law enforcement officers and the communities they serve helps ensure the safe and effective execution of the law;
 Whereas law enforcement officers and communities that work together to address public safety concerns can create lasting solutions to difficult challenges;
 Whereas a long-term commitment to community policing is necessary to eliminate the underlying causes of crime;
 Whereas the advancement of community policing should be supported to ensure that State and local law enforcement agencies have necessary resources; and
 Whereas community policing has been recognized as an important tool for improving the relationship between law enforcement officers and the communities they serve: Now, therefore, be it
	
 That the Senate— (1)designates the week of September 30 through October 6, 2018, as National Community Policing Week; and
 (2)supports community policing and encourages the people of the United States, law enforcement agencies, and elected officials to identify ways in which communities can improve public safety, strengthen relationships, and build trust.